Citation Nr: 0330093	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  99-20 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
a low back disorder, to include lumbosacral strain.  

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

5.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
a respiratory condition, to include asthma.  

6.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his former spouse


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 to May 1994.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi issued a rating decision in June 1996 
that denied the veteran's claims of entitlement to service 
connection for low back strain, asthma, residuals of a left 
knee injury, hearing loss, tinnitus, and hypertension.  The 
veteran was notified of the RO's decision and his appellate 
rights by letter dated June 14, 1996.  He did not timely 
appeal, and the June 1996 decision became final.  

This matter is currently on appeal to the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which continued to deny his claims.  The 
veteran filed a timely notice of disagreement, and the RO 
provided a statement of the case (SOC).  In October 1999 the 
veteran perfected his appeal, and the issues were 
subsequently certified to the Board.  

The Board notes that the veteran presented for a personal 
hearing at the RO before a local Hearing Officer in February 
2000; a transcript is of record.  


FINDINGS OF FACT

1.	In a June 1996 rating decision, the RO denied the 
veteran's claims of entitlement to service connection 
for low back strain, asthma, residuals of a left knee 
injury, hearing loss, tinnitus, and hypertension.  The 
veteran was notified of the RO's June 1996 rating 
decision and his appellate rights in a letter dated June 
14, 1996; the veteran did not initiate an appeal of that 
determination, and it became final.  

2.	Since the June 1996 RO rating decision, the veteran has 
submitted evidence which was not previously submitted to 
agency decisionmakers, which is related to unestablished 
facts necessary to substantiate the claims of 
entitlement to service connection for low back strain, 
asthma, residuals of a left knee injury, and 
hypertension, which is neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating 
the claims.

3.	Since the June 1996 RO rating decision, the veteran has 
not submitted evidence which was not previously 
submitted to agency decisionmakers, which is related to 
unestablished facts necessary to substantiate the claims 
of entitlement to service connection for hearing loss 
and tinnitus, which is neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating 
the claim.





CONCLUSIONS OF LAW

1.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for a low 
back disorder, to include lumbosacral strain, may be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

2.	New and material evidence has not been submitted, and 
the claim of entitlement to service connection for 
hearing loss may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

3.	New and material evidence has not been submitted, and 
the claim of entitlement to service connection for 
tinnitus may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

4.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for 
hypertension may be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

5.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals 
of a left knee injury may be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

6.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for a 
respiratory disorder, to include asthma, may be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002)) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations apply in the instant case.  See VAOPGCPREC 11-
2000.  The duty-to-assist provisions of the VCAA do not apply 
until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f).  The regulations implementing the 
VCAA include a new definition of new and material evidence.  
See 38 C.F.R. § 3.156(a) (effective for claims submitted 
after August 29, 2001).  In correspondence dated in March 
2001 and a supplemental SOC dated in August 2002, the veteran 
was specifically notified of the VCAA and how it pertains to 
his claims.

II.  Factual Background and Discussion

The law provides that a claimant may reopen a previously 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).

In a June 1996 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for low back 
strain, asthma, residuals of a left knee injury, hearing 
loss, tinnitus, and hypertension.  The veteran was notified 
of the RO's decision in a letter dated June 14, 1996.  The 
veteran did not appeal that determination, and it has become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The Board notes that the veteran and his former spouse 
testified during the personal hearing before a regional 
Hearing Officer that he never received notice of the RO's 
June 1996 rating decision.  However, the United States Court 
of Appeals for Veterans' Claims (Court) has ruled that there 
is a presumption of regularity under which it is presumed 
that Government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  

The law requires only that VA properly mail a notice, and 
then presumes the regularity of the administrative process in 
the absence of clear evidence to the contrary.  The competent 
evidence of record, including an official copy of the 
June 14, 1996, correspondence, indicates that the RO mailed 
the veteran notification of its June 1996 rating decision and 
his appellate rights.  By his own testimony and that of his 
former spouse, the address the RO mailed the June 14, 1996, 
correspondence to was the correct address at the time.  In 
addition, there is no evidence that the correspondence was 
ever returned to the RO as undeliverable.  The statement that 
the veteran does not recall receiving the notification of the 
RO's rating decision, standing alone, is not the type of 
clear evidence to the contrary which is sufficient to rebut 
the presumption of regularity.  See Mindenhall, supra.  
Therefore, the veteran is presumed to have received the RO's 
June 14, 1996, correspondence notifying him of its June 1996 
rating decision, and of his appellate rights.  As discussed 
above, he did not appeal, and the June 1996 RO rating 
decision became final.  

At the time of the June 1996 RO rating decision, the 
competent evidence of record included the veteran's service 
medical records (SMRs) that revealed numerous complaints of 
low back pain, diagnosed as lumbosacral strain with sciatica; 
multiple injuries of his left knee, diagnosed as left knee 
strain; and treatment for respiratory conditions including 
bronchitis, upper respiratory infections, and asthma.  The 
SMRs also show that the veteran had occasional elevated blood 
pressure readings.  At separation, the veteran reported a 
history of asthma, hypertension, and low back pain.  The 
examiner diagnosed mild high frequency hearing loss.  

The evidence of record in June 1996 also included VA 
examination reports dated in September 1994 and April 1996.  
The September 1994 examiners diagnosed the veteran with 
labile hypertension, status post lumbosacral sprain, asthma 
by history, hearing loss by history, and "rule out" left 
knee cartilage tear.  A VA examiner in April 1996 diagnosed 
the veteran with residuals of a left knee injury.  

Since the June 1996 RO rating decision, the veteran has 
submitted VA and private medical records that reveal 
treatment for low back pain, hypertension, a left knee 
condition, and asthma from January 1995 to the present.  
Private records from Memorial Hospital at Gulfport dated from 
January 1995 to April 1999 reveal diagnoses of asthma, upper 
respiratory infections, and bronchitis.  The veteran was 
prescribed various medications including Proventil, 
Singulare, and MaxAir.  In January 1995 he presented with 
complaints of low back pain.  At that time, his blood 
pressure reading was slightly elevated to 144/80.  

In April 1996, following an injury on his job, the veteran 
was treated by Dr. R.A. Graham, an orthopedic surgeon.  The 
veteran was diagnosed with a tear of the posterior horn of 
the medial meniscus of the left knee.  He underwent an 
arthroscopy.  Dr. Graham treated the veteran after a work-
related injury.  However, in correspondence dated July 14, 
1999, he indicated that his findings in the veteran's left 
knee were more consistent with an older injury.  In support 
of his opinion, Dr. Graham noted the absence of loose blood 
and a thickened plica as indication of prior trauma to the 
knee.  

VA treatment records dated from April 1999 to April 2000 
indicate diagnoses of bronchitis and recent prescriptions for 
inhalers, including Albuterol.  The veteran has been treated 
for low back and sciatic nerve pain.  Radiological tests 
revealed disc bulging and disc space narrowing.  VA examiners 
have recorded blood pressure readings ranging from 128/79 to 
151/99.  The veteran has been treated for unspecified 
essential hypertension.  

Based upon a comprehensive review of the record, the Board 
finds that the evidence added to the claims file since the 
last final decision includes evidence which was not 
previously submitted to agency decisionmakers.  It is related 
to unestablished facts necessary to substantiate the claims 
of service connection for a low back disorder, hypertension, 
asthma, and residuals of a left knee injury, it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of those claims, and it 
appears to raise a reasonable possibility of substantiating 
the claim.  The evidence includes VA and private medical 
records that reveal continuous complaints, treatment, and 
diagnosis since January 1995, just 8 months after separation, 
of conditions noted in service.  As that evidence addresses 
directly the basis for the prior denial of the claims, it is 
"new and material," and the claims must be reopened.

Regarding his claims of entitlement to service connection for 
hearing loss and tinnitus, the Board notes that at his 
personal hearing the veteran testified that he has not 
received any treatment for hearing loss or tinnitus.  In the 
absence of any competent evidence of complaints, treatment, 
or diagnoses of hearing loss or tinnitus, the Board finds 
that the veteran has failed to submit new and material 
evidence.  Therefore, those issues are not reopened, and 
remain denied.  


ORDER

New and material evidence has been submitted.  The issue of 
entitlement to service connection for a low back disorder, to 
include lumbosacral strain, is reopened.  

New and material evidence has not been submitted.  The issue 
of entitlement to service connection for bilateral hearing 
loss is not reopened.  

New and material evidence has not been submitted.  The issue 
of entitlement to service connection for tinnitus is not 
reopened.  

New and material evidence has been submitted.  The issue of 
entitlement to service connection for hypertension is 
reopened.  

New and material evidence has been submitted.  The issue of 
entitlement to service connection for a respiratory 
condition, to include asthma, is reopened.  

New and material evidence has been submitted.  The issue of 
entitlement to service connection for residuals of a left 
knee injury is reopened.  


REMAND

As noted above, there has been a significant recent change in 
statutory law, and VA regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  Since the Board finds that the veteran's 
claim must be reopened, additional development is required to 
provide adequate notice of the VCAA and specifically how it 
applies to his service connection claims.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 2003) 
(holding the new regulation codified at 38 C.F.R. 
§ 3.159(b)(1) to be invalid because it permits VA to render a 
decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response).

The revised VCAA duty to assist requires VA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
providing medical examinations or obtain medical opinions 
when necessary for an adequate decision.  In light of the 
evidence of record, the Board finds additional medical 
opinions are required prior to appellate review.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, to include providing information as to 
current medical treatment, and reporting for an examination 
as described below.  The veteran is hereby referred to 38 
C.F.R. §§ 3.158, 3.655 (2003), under which his failure to 
cooperate could result in adverse action on his claim.  

In view of the foregoing, the matter on appeal is remanded 
for the following action:

1.	The RO should review the veteran's claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed in accordance with current law 
and judicial precedents. 

2.	The RO should contact the veteran and obtain the 
names and addresses of all medical care providers 
who treated the veteran for low back pain, 
hypertension, asthma, and residuals of a left knee 
injury.  After securing the necessary release(s), 
the RO should obtain those records that have not 
previously been associated with the veteran's VA 
claims folder.  The RO should notify the veteran if 
identified records are unavailable.

3.	The veteran should be afforded the following VA 
examinations:

a.	An orthopedic examination to determine whether 
the veteran has a current low back and/or knee 
disorder.  The examiner should be provided the 
veteran's VA claims folder for review, and it 
should be specifically noted that said review 
was accomplished prior to examination.  An 
examination report should be issued in which 
the examiner expresses his/her opinion as to 
whether either the veteran's current low back 
disorder or his left knee disorder, if 
diagnosed, is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) due 
to any incident or event of active military 
service, or whether such a relationship is 
unlikely (i.e., to less than a 50-50 degree of 
probability).  

b.	A VA hypertension examination to determine 
whether the veteran currently suffers from 
hypertension.  The examiner should be provided 
the veteran's VA claims folder for review, and 
it should be specifically noted that said 
review was accomplished prior to examination.  
The examiner should issue a VA examination 
report in which he/she opines as to whether 
the veteran currently has hypertension and, if 
so, whether is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that it was incurred in active 
military service, or whether such a 
relationship is unlikely (i.e., to less than a 
50-50 degree of probability).  The examination 
report should contain a thorough discussion of 
the veteran's previous elevated blood pressure 
readings, particularly any elevated readings 
noted in service.  

c.	A respiratory examination to determine whether 
the veteran currently has a respiratory 
condition, including asthma that was incurred 
in service.  Again, the examiner should be 
provided the veteran's VA claims folder for 
review, and it should be specifically noted 
that said review was accomplished prior to 
examination.  The examiner should issue a VA 
examination report in which he/she offers an 
opinion as to the etiology of the veteran's 
current respiratory condition, if any.  More 
specifically, the examiner should indicate 
whether is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) that 
such respiratory disorder was incurred in 
active military service, or whether such a 
relationship is unlikely (i.e., to less than a 
50-50 degree of probability).


4.	Thereafter, the RO should readjudicate the 
veteran's claims on appeal.  If the benefits sought 
on appeal remain denied, the appellant and his 
representative, should be provided a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



